Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                       CASE NO. 19-23536-CIV-COOKE/GOODMAN



   AMY HINDSMAN,

          Plaintiff,

   v.

   CARNIVAL CORPORATION, et al.,

         Defendants.
   __________________________________/

                         ORDER ON DISCOVERY OF PLAINTIFF’S
                          GROUP THERAPY JOURNAL ENTRIES

          Amy Hindsman was a passenger aboard Defendant Carnival Corporation’s Valor

   for a four-day, round-trip cruise from Galveston, Texas to the western Caribbean.

   According to her Amended Complaint, Hindsman was either drunk, drugged, or a

   combination of the two during a dance-filled evening on the ship. She says she was

   incapacitated to the point of being incapable of consenting to sex. She also alleges that a

   Carnival crewmember, a performer in the ship’s casino, raped her on the evening of

   September 13, 2018. She alleges that he had sexual intercourse with her aboard the Valor

   when she was too incapacitated to consent. Hindsman woke her roommate two nights

   later (on the night of September 15, 2018) and told her about the rape. She also advised

   other friends about it the next morning (i.e., September 16, 2018).
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 2 of 14



          The Valor returned to port on the morning of September 17, 2018. Hindsman

   disembarked and advised her husband, in a text message, about the sexual assault. She

   also advised Carnival of the rape. The record submitted to the Undersigned does not

   reflect that the crewmember was prosecuted, arrested, or even questioned by law

   enforcement officials. During a recent hearing, Carnival’s counsel advised that the

   entertainer, the alleged rapist, wanted to give a deposition “in order to clear his name.” In

   a more-recent hearing, the parties advised me that the John Doe crewmember, whose

   name is Yeison Lizcano, has now given deposition testimony. Counsel also confirmed the

   absence of criminal prosecution, arrests, or police investigation.

          After the cruise, Hindsman suffered many panic attacks. Her anxiety became so

   severe that paramedics were called to her place of employment on September 18, 2018.

   Hindsman’s Amended Complaint provides that she has been diagnosed with Post

   Traumatic Stress Disorder as a consequence of the rape. According to an affidavit she

   publicly filed in this case [ECF No. 97-1], Hindsman attempted suicide as a result of the

   rape and was hospitalized. A therapist facilitating Hindsman’s hospital-based group

   therapy sessions directed her to make journal entries.

          Carnival wants Hindsman to produce all of her journal entries. Hindsman objects,

   contending that they are protected by the psychotherapist-patient privilege. She also says

   they are not relevant and that producing them would be unfairly prejudicial, constitute

   an undue invasion of her privacy, and would cause substantial embarrassment. But


                                                2
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 3 of 14



   Carnival contends that Hindsman has waived any privilege by placing her mental

   condition at issue in this lawsuit. In response to an Order directing Hindsman to provide

   answers to questions about the upcoming trial, Hindsman advised that she intends to call

   her therapists as trial witnesses.

           The Undersigned has reviewed all of Hindsman’s journal entries, which she

   submitted under seal. [ECF No. 94].

           For the reasons outlined below, Hindsman will be required to produce almost all

   her journal entries, but there are some notes which she may redact. By way of overall

   summary, she will not be able to redact her journal entries discussing the nature and

   scope of her issues with alcohol, her views on whether she was raped, her suicide

   attempts, the prescription medication she has taken or is taking, her therapy and its

   progress, and her daily mental condition. But a few notes on one page are either irrelevant

   or of such marginal relevance that the embarrassment factor far outweighs the benefit of

   production. This Order will pinpoint the page and line numbers of the entries which can

   be redacted. Plaintiff will need to produce the journal entries in redacted form by October

   12, 2020.

      I.       Detailed Factual Background

               a. The Rape

           On September 13, 2018, Hindsman consumed alcoholic beverages at the ship’s

   karaoke bar. She and her friends then went to a dance club aboard the ship and then went


                                               3
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 4 of 14



   to the casino. At some point during that day, Hindsman met a crewmember she calls John

   Doe, a performer in the casino. Carnival later identified the crewmember as Yeison

   Lizcano, a musician who performed in a band which played on the ship.

          The next day, on the morning of September 14, 2018, Hindsman was very ill. She

   tried to join her friends for breakfast aboard the ship, but she kept running back and forth

   to the restroom to vomit. She returned to her cabin, where she remained for the remainder

   of the day.

          The following day, September 15, 2018, Hindsman was well enough to go on a

   shore excursion in Cozumel, Mexico. After returning to the Valor, she met a man in the

   ship’s kitchen who asked her, “You don’t remember me, do you?” Hindsman did not

   remember him. During this brief conversation, she learned that they had interacted on

   the night of September 13, 2018.

          That evening while in the dance club, Hindsman was approached by several

   passengers who she had apparently met on the night of September 13, 2018 -- but she did

   not remember them either.

          John Doe also spoke to her on September 15, 2018. Hindsman recognized him as a

   performer in the ship’s casino but she did not remember interacting with him before he

   approached her on the 15th. John Doe told Hindsman that they had engaged in sexual

   intercourse on the night of the 13th. He said, “Don’t worry, I wore a condom.”

          Hindsman protested and questioned John Doe about the events of September 13th.


                                                4
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 5 of 14



   John Doe told Hindsman that she had shared information about her family and

   mentioned that she likes salsa dancing. He described her actions on the night of

   September 13th to be “salsa stumbling.”

         Hindsman wanted to leave, but John Doe said he wanted to “stay in touch.”

   Hindsman further protested his advances and she returned to her cabin for the remainder

   of the night. At some point during the night, she woke her cabinmate, Vicki Walker, and

   told Walker that she believed she had been raped. Hindsman told the other members of

   her group the same information the next morning.

         On September 16, 2020, Hindsman spoke with several other passengers about her

   incapacitated state on the night of the 13th. One person told her that she had been

   stumbling and looked to be very intoxicated.

         The next morning (i.e., September 17th), the Valor returned to port in Texas.

   Hindsman disembarked and sent a text message to her husband, describing the assault.

   She also advised Carnival, but this notice did not produce any law enforcement response.

   Apparently, there was no police or law enforcement investigation, which, not

   surprisingly, also means that the crewmember was not arrested or prosecuted.

             b. Post-Cruise Trauma and Creation of the Journal Entries

         After leaving the ship, Hindsman suffered panic attacks lasting approximately

   three days. On September 18, 2018, her panic and anxiety at work became so severe that

   paramedics were called. She left work and followed up with her primary care doctor the


                                              5
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 6 of 14



   next day. She saw a therapist the following week. She was diagnosed with Post Traumatic

   Stress Disorder.

         Hindsman tried to kill herself and she was hospitalized at Bridgeway Hospital,

   where she received treatment. A Bridgeway Hospital therapist who led the group therapy

   session in which Hindsman participated asked her to make journal entries.

         Hindsman read her journal entries aloud in the Bridgeway group therapy sessions.

   She also read them to her primary therapist at Thriveworks, an Arkansas facility

   responsible for her PTSD therapy.

         In addition to reading the journal entries aloud during group therapy and the

   individual therapy sessions, Hindsman also gave her journal entries to her Thriveworks

   primary therapist.

         Hindsman understood her journal entries to be confidential because everything

   said during group therapy sessions or individual therapy sessions is confidential. She

   filed under seal 68 pages of journal entries. Some of those pages had only minimal entries

   (e.g., one or two sentences), while other pages contained more-detailed entries. Some

   pages contained only one or two words; others contained several paragraphs. All are

   handwritten.

         Hindsman anticipates that the therapists from who she received treatment will be

   providing testimony at trial. The testimony is expected to be about her group and primary

   therapy.


                                               6
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 7 of 14



      II.       Procedural Background

             The Court granted without prejudice John Doe’s motion to dismiss based on a lack

   of facts to establish personal jurisdiction over him. [ECF No. 63].

             Paragraphs 2 and 3 of the Amended Complaint [ECF No. 35] allege both diversity

   of citizenship and admiralty jurisdiction. In its Answer [ECF No. 82], Carnival admitted

   both admiralty and diversity of citizenship jurisdiction. United States District Judge

   Cecilia M. Altonaga referred all discovery matters to me. [ECF No. 23]. The parties

   dispute the discoverability of Hindsman’s journal entries. Consistent with a Post-

   Discovery Hearing Administrative Order [ECF No. 92], Hindsman filed under seal [ECF

   No. 94] her journal entries and both sides submitted a legal memorandum [ECF Nos. 103;

   108].

             Both Hindsman and John Doe gave deposition testimony. Doe gave a deposition

   remotely; he was in Colombia, being represented by counsel in Miami, and an interpreter

   was used (even though Doe can understand a substantial amount of English).

      III.      Applicable Legal Principles and Analysis

             In her memorandum, Hindsman argues that state law applies. Specifically, she

   contends that Florida Statute § 90.503 (discussing statutory privilege) governs because

   “there is no federal rule expressly addressing a psychotherapist-patient privilege” and

   that state law will apply “if there is no settled admiralty rule on a particular issue.” [ECF

   No. 103, pp. 1-2].


                                                 7
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 8 of 14



          The Undersigned disagrees with Hindsman’s legal theory.

           When a federal court decides a maritime case, it acts as a federal “common
          law court,” much as state courts do in state common-law cases. Exxon
          Shipping Co., 554 U.S. at 507, 128 S. Ct. 2605. Subject to direction from
          Congress, the federal courts fashion federal maritime law. See id., at 508, n.
          21, 128 S. Ct. 2605; Miles v. Apex Marine Corp., 498 U.S. 19, 27, 111 S. Ct. 317,
          112 L.Ed.2d 275 (1990); United States v. Reliable Transfer Co., 421 U.S. 397, 409,
          95 S. Ct. 1708, 44 L.Ed.2d 251 (1975); Detroit Trust Co. v. The Thomas Barlum,
          293 U.S. 21, 42-44, 55 S. Ct. 31, 79 L.Ed. 176 (1934). In formulating federal
          maritime law, the federal courts may examine, among other sources,
          judicial opinions, legislation, treatises, and scholarly writings. See Exxon
          Co., U. S. A. v. Sofec, Inc., 517 U.S. 830, 839, 116 S. Ct. 1813, 135 L.Ed.2d 113
          (1996); East River S. S. Corp. v. Transamerica Delaval Inc., 476 U.S. 858, 864,
          106 S. Ct. 2295, 90 L.Ed.2d 865 (1986).

   Air and Liquid Systems Corp. v. DeVries, 139 S. Ct. 986, 992 (2019).

          This is a maritime tort case. Maritime tort cases are admiralty cases controlled by

   general federal maritime law. Even when parties allege diversity of citizenship as the

   basis of the federal court’s jurisdiction (as Hindsman did in this case, as an alternate basis

   for jurisdiction), federal maritime law governs the substantive issues in the case if the

   injury occurred on navigable waters. Everett v. Carnival Cruise Lines, 912 F.2d 1355, 1358

   (11th Cir. 1990).

          The Supreme Court has found that federal common law 1 protects (1) confidential

   communications (2) between a licensed psychotherapist, psychologist, or social worker




   1
          Federal Rule of Evidence 501 provides that “[t]he common law – as interpreted by
   United States courts in the light of reason and experience – governs a claim of privilege
   unless any of the following provides otherwise: the United States Constitution; a federal
   statute; or rules prescribed by the Supreme Court.”
                                                  8
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 9 of 14



   and a patient (3) in the course of diagnosis or treatment. Jaffee v. Redmond, 518 U.S. 1, 15

   (1996). The Supreme Court stated that the patient may “of course waive the protection”

   of the psychotherapist privilege, but the Court did not delineate the circumstances that

   constitute waiver. Id. at 15 n.14.

          Florida district courts agree that federal law, not a state statute on privilege,

   governs the privilege issues arising under general maritime law. See Mowbray v. Carnival

   Corp., No. 08-CV-20931, 2009 WL 10667070, at *2 (S.D. Fla. Apr. 13, 2009) (citing Fed. R.

   Evid. 501). Mowbray was a cruise-passenger case in which the plaintiff claimed emotional

   damages. In deciding waiver and scope of the psychotherapist-patient privilege, the

   Court applied federal law. Id. at *2. The Court rejected plaintiff’s argument that Florida

   state law will supplement, because federal law already defined the scope of the privilege.

   See id. at *3 n.2 (“[T]he psychotherapist-patient privilege has been sufficiently defined by

   the federal courts. Therefore, the Court does not decide whether Florida law can be

   applied in this case to ‘fill in the gaps,’ as there are no gaps to fill.”).

          Likewise, Florida district courts apply federal law for the same reason in other

   maritime cases. See AIG Centennial Ins. Co. v. O’Neill, No. 09-CV-60551, 2010 WL 4116555,

   at *8 (S.D. Fla. Oct. 18, 2010) (“Rule 501, Fed. R. Evid., requires the Court to apply the

   federal common law of privilege because state law does not supply the rule of decision”

   because the claim arose under Admiralty and Maritime Jurisdiction).

          Further, in Jaffee, although the privilege applies to communications between a


                                                   9
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 10 of 14



   patient and a psychiatric social worker or therapist, the Court did not determine whether

   the privilege applies in group therapy sessions. Carnival argued waiver and did not

   challenge the existence of a privilege and did not contend that the group status of the

   communications destroyed the privilege. Therefore, the Undersigned will not address

   that sub-issue (about the legal distinction, if any, between the existence of the privilege

   in an individual counseling session and a group session).

          In its memorandum, Carnival briefly (in a pithy, three-sentence argument)

   contends that Hindsman’s journal entries are not protected by the privilege because

   Hindsman’s journal is “not a communication to her therapist.” [ECF No. 108, p. 4]. The

   Undersigned is not convinced. Although the notes were made in Hindsman’s journal,

   they were made at the direction of her therapist, were read aloud to her therapist during

   group therapy sessions, and a copy was given to the therapist. The entries are, in fact,

   “communications made during counseling sessions.” Jaffee, 518 U.S. at 10.

          The Eleventh Circuit has not addressed waiver of the psychotherapist privilege,

   district courts “routinely hold that a party waives the psychotherapist privilege by

   alleging that he suffers from a mental impairment, or by bringing a claim that requires

   proof of a mental impairment.” Jacobson v. City of West Palm Beach, No. 16-cv-81638, 2017

   WL 11549934, at *1 (S.D. Fla. Jan. 12, 2017).

          Nevertheless, many other district courts in our Circuit have adopted a middle

   position and hold that a plaintiff does not put his or her mental health at issue “by simply


                                                   10
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 11 of 14



   alleging mental anguish” or a “garden variety” emotional distress. Chase v. Nova Se. Univ.,

   Inc., No. 11-61290-Civ, 2012 WL 1936082, at *4 (S.D. Fla. May 29, 2012); see also Ortiz–

   Carballo v. Ellspermann, No. 5:08–cv–165–Oc–10GRJ, 2009 WL 961131, at *2 (M.D. Fla. Apr.

   7, 2009) (“The majority of federal courts that have addressed the issue have held that a

   party does not place his mental condition in controversy merely by requesting damages

   for mental anguish or ‘garden variety’ emotional distress.”); Stevenson v. Stanley Bostitch,

   Inc., 201 F.R.D. 551, 553 (N.D. Ga. 2001) (same).

          Judge Altonaga, who presides over the instant case, has already (in Mowbray)

   adopted the middle-of-the-road approach. See Mowbray, 2009 WL 10667070, at *2.

          As explained in N.D. ex rel. Dorman v. Golden, the courts have identified five

   conditions in which a plaintiff’s mental health is placed “in controversy”:

          (1) stating a tort claim for intentional or negligent infliction of emotional
          distress;
          (2) alleging a specific mental or psychiatric injury or disorder;
          (3) alleging unusually severe emotional distress;
          (4) intending to offer expert testimony to support a claim for emotional
          distress damages; and/or
          (5) conceding that his or her mental condition is in controversy.

   No. 2:13-cv-540, 2014 WL 1764714, at *5 (M.D. Fla. May 1, 2014).

          However, it is unnecessary for the Undersigned to grapple with whether the above

   conditions should provide a standard for this Court to follow because it is abundantly

   clear that Hindsman has placed her mental health at issue in this case. She has alleged

   PTSD as a result of the alleged rape. Moreover, it is her mental anguish and emotional


                                               11
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 12 of 14



   damages which are at the heart of this case. She has not alleged these mental damages as

   a collateral consequence to a physical injury, such as a plaintiff who generally alleges

   mental anguish as a consequence of a physical injury, such as losing a limb or requiring

   orthopedic surgery. For all practical purposes, the damages portion of this case is focused

   on emotional and mental consequences.

          Under these circumstances, Hindsman’s claim is far from a “garden variety” claim.

   McBride v. Houston Cnty. Health Care Auth., No. 1:12-cv-1047, 2014 WL 707166, at *3 (M.D.

   Ala. Feb. 24, 2014) (finding plaintiff “clearly put her mental health at issue by contending

   that she has suffered psychological injuries, mental anguish, and post-traumatic stress

   disorder”); Thomas v. Seminole Elec. Coop. Inc., No. 8:16-cv-3404, 2017 WL 2447722, at *4

   (M.D. Fla. June 6, 2017) (finding plaintiff placed her mental condition at issue by alleging

   she suffered depression because of defendant’s conduct).

          However, the mere fact that Hindsman has placed her mental health in

   controversy and consequently waived the privilege, does not necessarily mean that she

   is required to disclose all of her confidential journal entries. The entries still must be

   encompassed by the scope of discovery in Federal Rule of Civil Procedure 26(b). That

   means the discovery must be “relevant” to a claim or defense and meet the

   “proportionality” requirement of subsection (b).

          Moreover, Hindsman may be entitled to a protective order under subsection (c),

   which authorizes a court to protect a party or person from “annoyance, embarrassment,


                                               12
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 13 of 14



   oppression, or undue burden or expense.” Fed R. Civ. P. 26(c)(1) (emphasis added); see,

   e.g., Barnello v. Bayview Loan Servicing, LLC, No.14-CV-1383, 2016 WL 11565523, at *4 (M.D.

   Fla. Mar. 11, 2016) (finding waiver of privilege but granting motion for protective order

   and ruling that defendant may not obtain discovery of records from licensed clinical

   social worker because they were disproportional to the needs of the case).

          The Undersigned has reviewed all 68 pages of handwritten journal entries and,

   based on a proportionality analysis, 2 requires Hindsman to produce all of her journal

   entries other than the following, which may be redacted: Page 39 (lines 4 through 8,

   starting with “Candace” and ending with “it”). 3




   2
          Hindsman alleges that she “suffers and continues to suffer from emotional distress
   and debilitating mental health issues.” [ECF No. 35, p. 6 (emphasis added)]. Therefore,
   her mental state on a daily basis is relevant. Thus, a seemingly innocuous entry, e.g.,
   (hypothetically), “I feel good about myself today” -- is relevant because it shows she did
   not feel the need to write anything about depression or anxiety. On the other hand, an
   entry about a disagreement with her husband might be relevant because it could show
   reasons for depression or anxiety other than the alleged rape. In addition, a journal entry
   about another reason for stress, e.g., (hypothetically), “I am upset over my weight and
   the comments about it by my family” -- is discoverable on the issue of causation, at a
   minimum. Finally, it is difficult to predict with certainty now what an expert witness
   might deem relevant from the journal entries.

   3
           This ruling relates only to discovery. It does not determine whether all, some, or
   none of the journal entries are admissible at trial or could be fairly used by experts as a
   basis for their opinions. Judge Altonaga is the judge who will have the final say-so over
   trial admissibility issues (and over decisions about the use of the journal entries for other
   purposes, such as in summary judgment motions or responses).
                                                13
Case 1:19-cv-23536-CMA Document 109 Entered on FLSD Docket 10/05/2020 Page 14 of 14



      IV.      Conclusion

            Hindsman has waived the psychotherapist-privilege over her journal entries by

   placing her mental health at issue in more than a “garden variety” way. With the one

   exception for the redaction, she must produce the journal entries by October 12, 2020.

            DONE AND ORDERED in Chambers, in Miami, Florida, on October 5, 2020.




   Copies furnished to:
   The Honorable Cecilia M. Altonaga
   All counsel of record




                                              14
